*276ON REHEARING
Appellees assert we erred in adjudging title to be in appellant in the trespass to try title action “without reference to the easement” and without providing that such title is subject to the easement rights in area A. We agree with the contention that our judgment omits a determination of the rights, if any, which appellees have to the use of, or easement over area A. Appellant, by numerous points, attacked the trial court’s findings to the effect that each of plaintiffs “has a perpetual easement across that portion” of area A which is adjacent to his property, and that Harris granted purchasers of lots “the free and unrestricted right to use said strip at all times and for all purposes.”
If fee title to area A is in appellees, as the trial court determined, the findings that they have an easement or were granted a “right to use” the land would be incongruous as a basis for judgment. Appellees were not in a position to attack the favorable judgment (as they say we implied they were) on the ground the judgment did not award them an easement.
The proper judgment to be rendered here, then, presents an anomaly. The finding that appellees were granted an unrestricted right to use the area “at all times and for all purposes” is not supported by the record, and it is the only identification in the findings of the type or extent of use, easement, license, right of access or of ingress and egress upon which a judgment could be predicated. As we said in the original opinion, there is evidence to support a determination that appellees have jome such right, but it is not undisputed; and it is far too indefinite to authorize us to attempt to fix the rights included in the trial court’s general finding of “easement” by a judgment. See State v. Black Bros., 116 Tex. 615, 297 S.W. 213, 217, 219, S3 A.L.R. 1181.
We conclude that the equitable disposition is to sever and remand that portion of the action encompassed by appellees claim of easement as alternatively asserted in their trial pleadings in cause No. 595, 229. Rule 434, Texas Rules of Civil Procedure; Durham v. Scrivener, Tex.Com.App., 270 S.W. 161. See cases cited, Appellate Procedure in Texas (1964), Secs. 18.15 and 18.16.
That claim, and the issues as to existence, nature and extent of an easement over area A is severed from the remainder of the action, and is remanded to the trial court for further proceedings, not inconsistent with our opinion, on those issues. Appel-lees’ motion for rehearing is otherwise overruled.